Honorable Henry Wade             opinion No. (c-594)
District Attorney
Records Building                 Re: Whether Article 43.09
Dallas, Texas                      of the Co&? -of Criminal.
                                   Procedure (1966) applies
                                   to the dischargingof fines
                                   ma costs adjudged against
                                   a defendantprior to January
Dear Sirf                          1, 1966.
      In a rebent opinion request of this office you submit
the followihg~question:
                "Under the provisions of Article 43.09,
            Code of Criminal Procedure of the State of
            Texas, must all prisoners convicted of a mis-
            demeanor and imprisoned in the Dallas County
            jail for the purpose of dischargingthe full
            amount of~the pecuniary-fineand cost adjudged
            against the respective prisoner, be credited
            at the rate of five dollar~sfor each day or
            fraction of a day so served in jail on or
            'afterJanuary 1, 1966, even though such a
            prisoner was so.convicteaand the pecuniary
            fine and cost were adjudged agaLnst him prior
            to January 1, 19661”
      Article 43.09, code of Criminal Procedure'ofTexas;
1966, is as follows:
               'When a defendant is convicted of a misae-
           mesnor and his punishment is assessed at a
           pecuniary fine, if he is unable to pay the fine
          .and costs adjudged against him he may for such
           time as will satisfy the judgment be put to
           work in the workhouse, or on the county farm,
           or public improvementsof the county, as pro-
           vided in the succeedingArticle; or if there
         . be no such workhouse, farm or improvements,
           he~shall be imprisoned in jail for a sufficient
           length of time to discharge the full amount of
           fine and costs adjudged against him; rating
           such labor or imprisonmentat five dollars for

                            - 2868-
Honorable Heury Wade, page 2          (C-594)


           each day thereof;provided, however, that
           the 'defendant
                  _      BIW pag @
                       -._           p-9       fim_
                                             __-
           assesses agaxnst mm at any time while he
           is serving at work ia the uorkbouse, or on
           the county farm, or on the public Uprove-
           ments'of the couuty, or while he is serving
           his jail sentence,and iu such iustauceshe
           shall be entitledto a credit of.fLve dollars
           for each day or fraction of a day that he
           has served sud he shall ouly be required to ..
           pay his balauce of the pecuniary fine assessed
           against him."
      The above quoted Article r&pealed,Article793 of the
old Code of CriminalProcedurewhich provided substs.ntlal3.y
aa does the new Article with the exception that a person
convicted of a tisdemesnorunder the old Code was Imprisoned
in jail for a sufflcleutlength of time to discharge the
full amount of fine and costs adjudged against hiu at the
rate of three dollars ($3.OO.a day. It Is oqr oplulou
that eveu though a prisoner was condcted of a mlsdemeauor
prior to Jannary 1, 1966, if he-.wereco-ed    in jail as
a~resultof that convictionoa or after that date he would
receive credittoward satisractlcm'ofthe.flne and costs.
adjudged e&mst.h3.m at a iate.bf flve dol&aG. $5.00) for
eeoh day he was Amprisoned~in. jell   on.or   after   5snuary 1,
.1966. This is a chauge in'sprocedural remdyaud it seems
clear that-in Texes such changes lasybe made to effect all
proceedlugspending at the tiae of their enactment..Barnett
v. State 62 S.W. 763, (Tex'.Grim. 1gCO); Odenthall vT3?SZ,
20943        (vex.trim. 1926).
      Also; attentionIs invited to Article 1.02 of the new
Code of Criminal Procedurewhich is as follows:
                "This code shall take effect and'be In
            force on and after Jan-    1; 1966. Ths pro-
            cedure herein prescribed shall govern all
            cr%.uWal proceedingsinstitutedafter the
            effectivedate of this ACt eud~a&l,.proceedLugs
            pezyHug upon the effective date hereof insofar
            as .izme
                   appllcable.",~
      In addktloB.'twthtvi%aso&ngpoSnted'out-above,it is
noted that'iIrt@le,793of the e&d Cod~',oF~:Pvwc+dure
ras~speclflcallyrepealed as af.Jauuary 1,.1966, and Xthe
pzvx&m~eutllned   lu Article 43.29 ef the ueu Code ware..uot
-followed,there'ueuldIzeno statute cont.rOll$ngthe-rat&
at whlch.a prlsoaer rould rkceive crSlt~tow&rd
                                            i the satisfaction

                               -2869-
    .     .




 Honorable Henry Wade, page 3            (C-594)


- of the fine and costs adjudged against him.
                    ,    SUMMARY
                         ----w-s

              A person convicted of a misdemeanor and
              imprisoned in a county jail for the pur-
              pose of dischargingthe amount of fine
              and costs adjudged against him is credited
              at the rate of five dollars ($5.00) a day
              for each day or fraction of a day so served
              in jail on or after January 1, 1966, even
              though such prisoner was convicted and the
              fine and costs assessed against him prior
              to January 1, 1966.
                                 Yours very truly;
                                 WAGGONER CARR
                                 Attorney General of Texas




  SK/lb
  APPROVRD:
  OPINION COMMITTEE:
  W. V. Geppert, Chairman
  Lonnie Zwiener
  Thomas hack
  Edward Moffett
  Charles M. Bordwell
  APPROVED FOR TRB ATTORNEY GENERAL:
  BY: T. B.'Wright




                                -2870-